DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Preliminary Amendment filed 04/23/2020, subsequent to the Original claims as filed 09/20/2019, has been entered.  
	Claims 2-3, 5-12, 14-15 and 17-18 are currently pending in U.S. Patent Application No. 16/577,191.


Response to Arguments/Remarks
	Applicant's remarks dated 4/23/2020 and identifying the manner in which the instant claims draw from limitations identified as Allowable Subject Matter in that Non-Final Office Action mailed March 9, 2020, (parent application 16/777,696 now US 10,769,490) have been considered.  Applicant’s representative is additionally thanked for courtesies extended in that Interview of 4/06/2021, wherein the advisability of filing a Terminal Disclaimer for the purposes of overcoming Double Patenting rejections in view of the same, was discussed.


Terminal Disclaimer
The terminal disclaimer filed on 04/06/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,769,490 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d), in view of CN201710594226.2 with a date of 07/20/2017.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
 (A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
For the case of the claims in the instant application, that second presumption above stands unrebutted and the claims have been found not to invoke 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph accordingly.  See for example that explicitly recited processor and memory of claim 14.


Allowable Subject Matter and Reasons for Allowance
Claims 2-3, 5-12, 14-15 and 17-18 are allowable. 

The following is an examiner's statement of reasons for allowance:
Consideration and updated search has provided additionally cited references which present/evidence the general state of the art, without lending towards an obvious combination of 
determining, according to the trusted images of the first target object and the trusted images of the second target object, whether the first target object is similar to the second target object, wherein:
the trusted images of the first target object are determined from multiple images of the first target object, and similarities between features of the trusted images of the first target object and a standard feature of the first target object meet a first preset similarity requirement; and
the trusted images of the second target object are determined from multiple images of the second target object, and similarities between features of the trusted images of the second target object and a standard feature of the second target object meet a second preset similarity requirement.

Romanik et al. (US 2016/0104042) is pertinent in view of that disclosure therein concerning a similarity comparison between a test image and a plurality of template images as found in database 108, see for example [0034-0036], [0045-0048] and Figures 3B-3C.  Romanik additionally teaches/suggests the use of a standard feature in view of Fig. 4, 411, [0060-0062], [0075], [0083], etc., pertinent to the instant disclosure as a whole, and provides motivation generally for the use of multiple template/trusted images as suggested in [0027], thereby minimizing the impact of extreme differences in for example scale, between one or more template/trusted image(s) and an image under test.  While Romanik discloses test image database 110 (and stream 310 as per Fig. 3D), and suggests in [0103] a template image found within one or more test image(s), image stream 310 is not permissibly interpreted to constitute a set of trusted images determined as required by independent claim(s) 7/14/17 and Romanik fails to teach/suggest the comparison of two sets of trusted images pertaining to each of a first 


Additionally Cited References:
Additionally cited references (see attached PTO-892) otherwise not relied upon/discussed above have been made of record in view of the manner in which they evidence the general state of the art as it relates to object/target similarity comparisons/determinations based at least in part on one or more trusted images.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669